Name: Council Decision (CFSP) 2017/1775 of 28 September 2017 concerning restrictive measures in view of the situation in Mali
 Type: Decision
 Subject Matter: civil law;  international affairs;  international trade;  criminal law;  Africa
 Date Published: 2017-09-29

 29.9.2017 EN Official Journal of the European Union L 251/23 COUNCIL DECISION (CFSP) 2017/1775 of 28 September 2017 concerning restrictive measures in view of the situation in Mali THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 September 2017, the United Nations Security Council (the Security Council) adopted Resolution 2374 (2017), recalling its Resolutions 2364 (2017) and 2359 (2017) and reaffirming the Security Council's strong commitment to the sovereignty, unity and territorial integrity of Mali. (2) United Nations Security Council Resolution (UNSCR) 2374 (2017) requires that travel restrictions be applied to persons to be designated by the Committee established by paragraph 9 of UNSCR 2374 (2017) (the Sanctions Committee) and that funds and assets of persons or entities to be designated by the Sanctions Committee be frozen. (3) Action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons designated by the Sanctions Committee as responsible for or complicit in, or having engaged in, directly or indirectly, the following actions or policies that threaten the peace, security, or stability of Mali: (a) engaging in hostilities in violation of the Agreement on Peace and Reconciliation in Mali (the Agreement); (b) actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement; (c) acting for or on behalf of or at the direction of, or otherwise supporting or financing individuals and entities identified in points (a) and (b), including through the proceeds from organised crime, including the production and trafficking of narcotic drugs and their precursors originating in or transiting through Mali, the trafficking in persons and the smuggling of migrants, the smuggling and trafficking of arms as well as the trafficking in cultural property; (d) involvement in planning, directing, sponsoring, or conducting attacks against: (i) the various entities referenced in the Agreement, including local, regional and state institutions, joint patrols and the Malian Security and Defence forces; (ii) United Nations Multidimensional Integrated Stabilization Mission (MINUSMA) peacekeepers and other UN and associated personnel, including members of the Panel of Experts; (iii) international security presences, including the Force Conjointe des Ã tats du G5 Sahel (FC-G5S), European Union Missions and French forces; (e) obstructing the delivery of humanitarian assistance to Mali, or access to, or distribution of, humanitarian assistance in Mali; (f) planning, directing, or committing acts in Mali that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, including those involving the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge; (g) the use or recruitment of children by armed groups or armed forces in violation of applicable international law, in the context of the armed conflict in Mali; (h) knowingly facilitating the travel of a listed person in violation of the travel restrictions. The designated persons referred to in this paragraph are listed in the Annex. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where entry or transit is necessary for the fulfilment of a judicial process. 4. Paragraph 1 shall not apply where the Sanctions Committee determines, on a case-by-case basis, that: (a) entry or transit is justified on the grounds of humanitarian need, including religious obligation; (b) an exemption would further the objectives of peace and national reconciliation in Mali and stability in the region. 5. In cases where, pursuant to paragraph 3 or 4, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned by the authorisation. Article 2 1. All funds and economic resources owned or controlled directly or indirectly by persons or entities designated by the Sanctions Committee as responsible for or complicit in, or having engaged in, directly or indirectly, the following actions or policies that threaten the peace, security, or stability of Mali: (a) engaging in hostilities in violation of the Agreement; (b) actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement; (c) acting for or on behalf of or at the direction of, or otherwise supporting or financing individuals and entities identified in points (a) and (b), including through the proceeds from organised crime, including the production and trafficking of narcotic drugs and their precursors originating in or transiting through Mali, the trafficking in persons and the smuggling of migrants, the smuggling and trafficking of arms as well as the trafficking in cultural property; (d) involvement in planning, directing, sponsoring, or conducting attacks against: (i) the various entities referenced in the Agreement, including local, regional and state institutions, joint patrols and the Malian Security and Defence forces; (ii) MINUSMA peacekeepers and other UN and associated personnel, including members of the Panel of experts; (iii) international security presences, including the FC-G5S, European Union Missions and French forces; (e) obstructing the delivery of humanitarian assistance to Mali, or access to, or distribution of, humanitarian assistance in Mali; (f) planning, directing, or committing acts in Mali that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, including those involving the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge; (g) the use or recruitment of children by armed groups or armed forces in violation of applicable international law, in the context of the armed conflict in Mali; (h) knowingly facilitating the travel of a listed person in violation of the travel restrictions; or by persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be frozen. The designated persons or entities referred to in this paragraph are listed in the Annex. 2. No funds or economic resources shall be made available directly or indirectly, to or for the benefit of the persons or entities listed in the Annex. 3. The measures referred to in paragraphs 1 and 2 shall not apply to funds and economic resources which the relevant Member State has determined to be: (a) necessary for basic expenses, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; or (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; after notification by the relevant Member State to the Sanctions Committee of the intention to authorise, where appropriate, access to such funds or economic resources and in the absence of a negative decision by the Sanctions Committee within five working days of such notification. 4. The measures referred to in paragraphs 1 and 2 shall not apply to funds or economic resources which the relevant Member State has determined to be: (a) necessary for extraordinary expenses, provided that such determination has been notified by the Member State to the Sanctions Committee and has been approved by the Sanctions Committee; (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment provided that the lien was entered into or judgment delivered prior to the date on which the person or entity was included in the Annex, the lien or judgment is not for the benefit of a person or entity referred to in paragraph 1 and has been notified by the Member State concerned to the Sanctions Committee. 5. Paragraphs 1 and 2 shall not apply where the Sanctions Committee determines, on a case-by-case basis, that an exemption would further the objectives of peace and national reconciliation in Mali and stability in the region. 6. Paragraph 1 shall not prevent a designated person or entity from making a payment due under a contract entered into prior to the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1 and after notification by the relevant Member State to the Sanctions Committee of the intention to make or receive such payments or to authorise, where appropriate, the unfreezing of funds or economic resources for that purpose, 10 working days prior to such authorisation. 7. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to the restrictive measures provided for in this Decision; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 3 The Council shall establish the list in the Annex and shall amend it in accordance with determinations made by the Security Council or by the Sanctions Committee. Article 4 1. Where the Security Council or the Sanctions Committee designates a person or entity, the Council shall include that person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing that person or entity with an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 5 1. The Annex shall include the grounds for listing the persons and entities as provided by the Security Council or the Sanctions Committee. 2. The Annex shall also include, where available, information provided by the Security Council or the Sanctions Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Article 6 This Decision shall be amended or repealed as appropriate, in accordance with determinations made by the Security Council. Article 7 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 September 2017. For the Council The President M. MAASIKAS ANNEX List of persons referred to in Article 1(1) and of persons and entities referred to in Article 2(1)